POCH, J. The record in this cause indicates that this is a standard lapsed appropriation claim. The Attorney General and the Claimant have entered into a joint stipulation based upon a report forwarded to the Office of the Attorney General by the Department of Labor, Bureau of Employment Security. This Court finds that this was a properly authorized expenditure at prices reasonable, usual and customary in the area where received, of which $7,000.00 remains unpaid. The purpose of the expenditure for which this claim was filed was for rent for October 1982 for 1510 6th Avenue, Moline, Illinois. Money was appropriated under line item #052-45211-1200-00-00. A sufficient amount lapsed to cover this claim. Claimant’s social security or Federal tax I.D. number is 36-6087509. It is hereby ordered that the Claimant be and is hereby awarded, in full satisfaction of this claim, the sum of $7,000.00.